Name: 2008/371/EC: Decision of the European Parliament and of the Council of 29 April 2008 amending the Interinstitutional Agreement of 17 May 2006 on budgetary discipline and sound financial management as regard adjustment of the multiannual financial framework
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  management;  EU finance
 Date Published: 2008-05-16

 16.5.2008 EN Official Journal of the European Union L 128/8 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 April 2008 amending the Interinstitutional Agreement of 17 May 2006 on budgetary discipline and sound financial management as regard adjustment of the multiannual financial framework (2008/371/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement between the European Parliament, the Council and the Commission of 17 May 2006 on budgetary discipline and sound financial management (1), and in particular to point 48 thereof, Having regard to the proposal from the Commission, Whereas: (1) As a result of delays in the adoption of certain operational programmes of headings 1b and 2, EUR 2 034 million in current prices of the allocation provided for the Structural Funds, the Cohesion Fund, Rural Development and the European Fund for Fisheries could not be committed in 2007 nor carried over to 2008. Under point 48 of the Interinstitutional Agreement, this amount must be transferred to subsequent financial years by increasing the corresponding expenditure ceilings for commitment appropriations. (2) Annex I of the Interinstitutional Agreement on budgetary discipline and sound financial management should therefore be amended accordingly (2), HAVE DECIDED AS FOLLOWS: Sole Article Annex I to the Interinstitutional Agreement on budgetary discipline and sound financial management is replaced by the Annex to this Decision. Done at Brussels, 29 April 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President D. RUPEL (1) OJ C 139, 14.6.2006, p. 1. Agreement as amended by Decision 2008/29/EC of the European Parliament and of the Council (OJ L 6, 10.1.2008, p. 7). (2) For that purpose, the figures in current prices are converted into 2004 prices. ANNEX Financial framework 2007-2013 (EUR million  constant 2004 prices) Committee appropriations 2007 2008 2009 2010 2011 2012 2013 Total 2007-2013 1. Sustainable growth 50 865 53 262 54 071 54 860 55 400 56 866 58 256 383 580 1a Competitiveness for growth and employment 8 404 9 595 10 209 11 000 11 306 12 122 12 914 75 550 1b Cohesion for growth and employment 42 461 43 667 43 862 43 860 44 094 44 744 45 342 308 030 2. Preservation and management of natural resources 51 962 54 685 54 017 53 379 52 528 51 901 51 284 369 756 of which: market related expenditure and direct payments 43 120 42 697 42 279 41 864 41 453 41 047 40 645 293 105 3. Citizenship, freedom, security and justice 1 199 1 258 1 380 1 503 1 645 1 797 1 988 10 770 3a Freedom, Security and Justice 600 690 790 910 1 050 1 200 1 390 6 630 3b Citizenship 599 568 590 593 595 597 598 4 140 4. EU as a global player 6 199 6 469 6 739 7 009 7 339 7 679 8 029 49 463 5. Administration (1) 6 633 6 818 6 973 7 111 7 255 7 400 7 610 49 800 6. Compensations 419 191 190 800 Total commitment appropriations 117 277 122 683 123 370 123 862 124 167 125 643 127 167 864 169 as a percentage of GNI 1,08 % 1,09 % 1,07 % 1,05 % 1,03 % 1,02 % 1,01 % 1,048 % Total payment appropriations 115 142 119 805 112 182 118 549 116 178 119 659 119 161 820 676 as a percentage of GNI 1,06 % 1,06 % 0,97 % 1,00 % 0,97 % 0,97 % 0,95 % 1,00 % Margin available 0,18 % 0,18 % 0,27 % 0,24 % 0,27 % 0,27 % 0,29 % 0,24 % Own resources ceiling as percentage of GNI 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % (1) The expenditure on pensions included under the ceiling for this heading is calculated net of the staff contributions to the relevant scheme, within the limit of EUR 500 million at 2004 prices for the period 2007-2013.